PER CURIAM.
Derek Gillis appeals from the revocation of his supervised release. His sole issue on appeal is that there was insufficient evidence to support the district court’s finding that he possessed marijuana with the intent to distribute it. We do not find that the district court abused its discretion by finding that Gillis violated his supervised release in this manner. United States v. Copley, 978 F.2d 829, 831 (4th Cir.1992). This court does not review credibility determinations on appeal. United States v. Burgos, 94 F.3d 849, 863 (4th Cir.1996). Accordingly, we affirm Gillis’ conviction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED